Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 12, 2022

The Court of Appeals hereby passes the following order:

A22A1163. TIMOTHY WOODARD v. DARRELL DIX.

      Prisoner Timothy Woodward petitioned the Spalding County Superior Court
for permission to file a habeas corpus petition, naming Sheriff Darrell Dix as the
defendant. Although the superior court granted the petition, the superior court
subsequently granted Dix’s motion to dismiss. Woodard filed this appeal from the
trial court’s dismissal order.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all habeas corpus cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (4).
Because Woodard seeks to appeal the dismissal of a habeas action, it appears
jurisdiction may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this application is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/12/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.